UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4252



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TAMMY ANNETTE BAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Sol Blatt, Jr., Senior District Judge.
(CR-02-111)


Submitted:   October 24, 2003             Decided:   December 1, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amanda Bethea Keaveny, Charleston, South Carolina, for Appellant.
Rhett DeHart, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Tammy      Annette    Baker   appeals   the   district   court's   order

sentencing her to fifteen months imprisonment following her guilty

plea to bank fraud in violation of 18 U.S.C. § 1344 (2000).               In her

appeal, filed pursuant to Anders v. California, 386 U.S. 738

(1967), counsel for Baker states that she has found no non-

frivolous issues for appeal, but raises the issue of whether

Baker’s sentence was appropriately calculated under the sentencing

guidelines.

       This court reviews such a claim de novo.          See United States v.

Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Baker’s base offense

level was correctly calculated at six based on a violation of 18

U.S.C. § 1344.       See USSG § 2B1.1(a) (2001).       Due to adjustments for

a     loss   in     excess    of     $70,000   and   Baker’s    acceptance   of

responsibility, a total offense level of twelve was accurately

calculated. See USSG §§ 2B1.1(b)(1), 3E1.1(a). The district court

also correctly sustained Baker’s objection to the calculation of

her criminal history category, thereby adjusting her to category

II.     This resulted in a sentencing range of twelve to eighteen

months.      See USSG Ch. 5, Pt. A, table.       Baker’s sentence of fifteen

months was within that range.           Accordingly, we find no error in the

application of the sentencing guidelines.

       We have reviewed the record in accordance with Anders and find

no meritorious issues for appeal.               Accordingly, we affirm the


                                          2
judgment of the district court.   This court requires that counsel

inform her client, in writing, of her right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel's motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                  3